              Case 1:19-cr-00224-JD Document 4 Filed 11/14/19 Page 1 of 1

                                                                                 U.S. DISTRICT COURT
                                                                               DISTRICT OF NEW HAMPSHIRE
                                      UNITED STATES DISTRICT COURT                           m\] ^ A omo
                                       DISTRICT OF NEW HAMPSHIRE                                 ^^
IN RE THE MATTER OF:                                                                           FILED

(Petitioner's Name)
                                     AlWAC.Uf                  Case No.     (If known)
                                                                                         f                 t/
                                                                                                                ^
                              REQUEST FOR APPOINTMENT OF COUNSEL


                                                                respectfully request appointment of

counsel to represent me as a criminal defendant.

     I am financially unable to hire counsel. A completed Financial Affidavit is attached.

     I declare under penalty of perjury that the foregoing is true and correct.




Date:
                                                                ignature of Petitioner




                                               RULING BY JUDICIAL OFFICER


   ^ Request Approved. Appoint Counsel.
     □    Request Denied.
     □    Other:




Date:          ////                     /9
                                                               U.S. Magistrate Judge
USDCNH-17 (Rev. 4/2018) (Previous Editions Obsolete)
